MacLean, J.
Upon an oral complaint stated as: “Action for rent of bill boards,” to which the defendants’ answer was “ General denial, demand bill,” the plaintiff’s attorney, Mr. Horan, testified that the defendants, having used the roof of the plaintiff’s blacksmith shop for billboards during several prior years, he, in December, 1898, called at the office of the defendants, who were partners, and saw Mr. Pratt, who said he would renew the “ lease ” for the ensuing, that is, the current, year at the same terms as the last, which were for $250, payable semi-annually. This action was brought for $125, the amount of the “rental” for the first six months. The plaintiff, as his own witness, corroborated the statements of Mr. Horan as to prior years. The defense practically rested upon contradictions given by Mr. Pratt of Mr. Horan’s testimony, so that the whole contention turned upon the relative credibility of the two principal witnesses, of whom the trial justice credited the plaintiff’s attorney. The judgment should not be disturbed.
Feeedman, P. J., and Leventbitt, J., concur.
Judgment affirmed, with costs.